Case 19-20133-tnw          Doc 41    Filed 06/17/19 Entered 06/17/19 14:57:51            Desc Main
                                     Document      Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 COVINGTON DIVISION

 In Re:                                             Case No. 19-20133

 Shannon Lee Perdue
                                                    Chapter 13

 Debtor.                                            Chief Judge Tracey N. Wise

 RESPONSE TO OBJECTION TO CLAIM NUMBER 5 FILED BY TOYOTA MOTOR
                      CREDIT CORPORATION

          Toyota Motor Credit Corporation (“Creditor”) by and through their undersigned counsel,

hereby files this response to the Debtor’s Objection to Proof of Claim filed on May 30, 2019.

This objection is hereby supported by the following memorandum.

                                         MEMORANDUM

          Creditor, by and through their undersigned counsel, hereby files this response to the

Debtor’s Objection to Proof of Claim filed on May 30, 2019.

          The Debtor’s proposed treatment of Creditor’s claim, Court Claim #5, is “Debtor’s plan

(Doc. 17) bifurcates Creditor’s claim under Section 506 of the Bankruptcy Code, which

according to the current valuation of the vehicle would secure $13,763.71 of the entire debt and

leave $10,681.43 as unsecured debt to be paid along with other general secured creditors “.

However, Debtor’s plan actually proposes to treat the claim under section 3.3 the 910 provision

of the plan that allows the claim to be paid in full as filed. No cram down is proposed and

Debtor’s objection is inaccurate in stating such treatment under the proposed plan.

          The vehicle in question is a 2017 TOYOTA COROLLA - VIN 2T1BURHE4HC864472

(“Vehicle”) which was purchased on July 31, 2017. The Debtor’s bankruptcy was filed on

February 2, 2019. The vehicle was purchased within 910 days of the filing of the petition;
Case 19-20133-tnw        Doc 41     Filed 06/17/19 Entered 06/17/19 14:57:51            Desc Main
                                    Document      Page 2 of 3


therefore, Creditor is entitled to full contract balance of the vehicle, which was $24,445.14 at a

“Till” interest rate of 7.50%. (The current Wall Street Journal published prime interest rate, plus

a 2% risk factor.).

       Wherefore, Creditor respectfully requests that Debtor’s Objection to Claim be overruled.

Creditor has also filed contemporaneously an Objection to Confirmation to clarify the proper

interest rate and amount to be paid on the claim over the life of the bankruptcy.

                                                   Respectfully Submitted,

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (97962)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Creditor



                                 CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing was served by the method set forth below, upon the
below listed parties on June 17, 2019.

By Notice of Electronic Filing to:

       Dolores L. Dennery, Debtor’s Counsel
       dolores@dennerypllc.com

       Beverly M. Burden, Trustee
       Notices@Ch13EDKY.com

       Office of the U.S. Trustee
       ustpregion08.lx.ecf@usdoj.gov
Case 19-20133-tnw     Doc 41   Filed 06/17/19 Entered 06/17/19 14:57:51   Desc Main
                               Document      Page 3 of 3


By United States mail to:

       Shannon Lee Perdue, Debtor
       187 Gouge Drive
       Dry Ridge, KY 41035

                                           /s/ Molly Slutsky Simons
                                           Molly Slutsky Simons (97962)
                                           Attorney for Creditor
